WALLACE, Circuit Judge.
We agree with the court below that the appellee’s gas stoves do not infringe either of the patents of the *299appellant. "As to the patent No. 420,225, it is unnecessary to ‘Mil anything to the opinion of the judge of the circuit court, inasmuch sis we fully concur in it.
Tho claims of patent No. 419,827 are restricted to a stove having “small perforations” throughout its body, or a body “closely perforated” throughout its length, and the stoves of the appellee do not have such perforations. The stove of this patent consists of a hollow body, perforated throughout its length; a top, which is, by preference, closed or imperforate; a burner of any approved type, located near the base of the stove; and a perforated bottom plate. The specification states that by the invention of the patent “there is practically no draft into the stove, except at the bottom, through the perforated bottom plate.”
In view of the prior state of the art, the claims must; be narrowly construed. As is stated in the opinion of the court below, gas stoves having perforated drums and bottom plates, and burners located near the base, were old. This sufficiently appears by the prior patents of Shaler and of Dinsinore. In the stove of the Shaler patent: the perforations extend throughout: the body. This stove lias a perforated top plate. The stove of the Dinsmore patent has si closed top plate. If there is any patentable novelty in the stove of the present patent, it must be found in the peculiarity of the perforations. What this consists in can only be definitely ascertained from, the statement in the specification that there is practically no draft into the stove except at the bottom. A stove in which the perforations will not effect this result does not contain the “small perfora! ions” or the “closely perforated” body of the claims. The stoves of the appellee do not contain them, and consequently they do not Infringe the claims.
For these reasons, we do not deem if: necessary to consider whether the use of the interior glass cylinder in the appellee’s stove is or is not important in determining the question of infringement.
The judgment,of the circuit court is affirmed, with costs.